DETAILED ACTION
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2020 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the filing of 11/18/2020.
Claims 1, 3, 4, 8, 10, 11, 15, 17, and 18 have been amended.
Claims 2, 5 - 7, 9, 12 - 14, 16, and 19 - 20 are original.
Claims 1 - 20 are currently pending and have been examined.
This action is made non-final. 



Response to Arguments
Applicant argues that the invention is not directed to an abstract idea. Remarks 10. Examiner respectfully disagrees. The abstract idea within is:
Specifying an item to purchase using a photograph. 
In its present form, the Application is not directed to anything else but the abstract idea above stated. Examiner notes however that [048] of the specification contains disclosures to common photogragh(s), and that the same or similarly disclosed data, depending on how presented, may be helpful to the present 35 USC 101 analysis, and examiner is amenable to any telephone conference to further discuss this matter.
Applicant argues that integration of the abstract idea into a practical application has occurred. Remarks 10 - 11. Examiner respectfully disagrees. The 35 USC 101 analysis is claim dependent. While the Remarks argue what appears to be a standard photograph, Remarks 10, the same as claimed may actually encompass an image of an SKU. The photograph (of, say, a couch) however is not definitely, or at least exclusively, claimed, meaning that the claims are satisfied even when an SKU image is the "photograph". See Specification [025], [049]).
Applicant, notwithstanding the above arguments, argues that the claimed invention amounts to significantly more than the abstract idea. Remarks 11. Examiner respectfully disagrees for the same reasons above stated.
All arguments pursuant to 35 USC 103 made by Applicant are now moot. Remarks 11 - 14. In light of Applicant's amendments and arguments, examiner used a different primary / secondary combination of publications in the following 35 USC 103 analysis.   
Generally as to obviousness, examiner submits that it is determined on the basis of the evidence as a whole and the relative persuasiveness of the arguments. See In re Oetiker, 977 F.2d 1443, 1445, 24 USPQ2d 1443, 1444 (Fed. Cir. 1992); In re Hedges, 783 F.2d 1038, 1039, 228 USPQ 685,686 (Fed. Cir. 1992); In re Piasecki, 745 F.2d 1468, 1472, 223 USPQ 785,788 (Fed. Cir. 1984); and In re Rinehart, 531 F.2d 1048, 1052, 189 USPQ 143,147 (CCPA 1976). Using this standard,  examiner submits that the burden of presenting a prima facie case of obviousness was successfully established in the prior Office Action of 08/19/2020, and also respecting the pending amended claim set of 10/19/2020, as seen below.
Examiner further recognizes that references cannot be arbitrarily altered or modified, and that there must be some reason why a person having ordinary skill in the relevant art would be motivated to make the proposed modifications. Although the motivation or suggestion to make modifications must be articulated, it is respectfully submitted that there is no requirement that the motivation to make modifications must be expressly articulated within the references themselves. References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures, In re Bozek, 163 USPQ 545 (CCPA 1969).
Examiner also notes that the motivation to combine the applied references is, where appropriate in the below detailed analysis pursuant to 35 USC 103, additionally accompanied by select passages from the respective references which specifically support that particular motivation. It is also respectfully submitted that motivation based 
Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to a person of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims  1 - 20  are rejected pursuant to 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.

Independent claim 1 is directed to a method, independent claim 8  is directed to a system, and independent claim 15 is directed to a non-transitory computer-readable storage media (composition), which are all statutory categories of invention pursuant to 35 USC 101.  (Step 1: YES, the  independent claims all fall within a statutory category).
Note that independent method claim 1  will be used for this 35 USC 101 analysis. 
Independent method claim 1 recites:
determining that conditions of a user specification are met, wherein the conditions of the user specification are determined, in part, based on a photograph provided by a user;

Several dependent claims further refine the abstract idea of claims 1, 8, and 15:
receiving a payment method; and initiating the payment function using the method(claims 2, 9, and 16); 2 of 14Application No. 16/178,986Reply to Office Action dated August 19, 2020 Docket No. P201802484US01determining that a price condition of the target item is within a defined percentage of the merchant's listed price for the target item; and coordinating with the merchant and the user. (claims 3, 10, and 17); user specification comprises a structure (claims 4, 11, and 18);   determining a prioritization schedule ... updating the prioritization schedule based on a user action, making a payment in accordance with the updated prioritization schedule (claims 5, 12, and 19); ... notifying a user of a successful purchase (6 and 13); determining that a user price is within a predefined threshold of a merchant price; providing the user price to the merchant; and facilitating a purchase based on the user price and the predefined threshold (claims 7, 14, and 20).
The claim(s) thus recite the abstract idea of:
Specifying an item to purchase using a photograph. 
The above claim limitations, under their broadest reasonable interpretation, cover performance of the limitation(s) as certain methods of organizing human activity which include both fundamental economic principles and they also constitute a commercial interaction. The limitations thus fall within the “Certain Methods of Organizing Human Activity”  grouping of abstract ideas. (Step 2A - Prong 1: YES. The claims recite an abstract idea).
The above referenced claim limitations do not integrate the abstract idea into a practical application as those limitations simply apply generic computer components to the recited abstract idea. They otherwise attempt to use a computer as a tool to perform the abstract idea. The computer system, electronic device, processor(s), memories,  and storage media additional limitations of the independent claims are simply being applied to the abstract idea.
The recitation of a generic computer component(s) in a claim does not necessarily preclude that claim from reciting an abstract idea. The limitations of the above analyzed claim(s) are all recited at a high-level of generality (e.g
The claims as above lack any elements, whether computer related or not,  which are sufficient to amount to significantly more than the above stated abstract idea(s), either separately or as an ordered combination.
The claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additionally claimed elements in the claims do not integrate the abstract idea into a practical application).
The claims lack additional elements which are sufficient to amount to significantly more than the abstract idea (judicial exception), either separately or as an ordered combination. This lack of providing significantly more than the judicial exception is also referred to as a claim lacking an  “inventive concept”. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements consisting here of various pieces of computer hardware (in both the independent and dependent claims) amount to no more than mere instructions to perform the judicial exception by applying generic computer(s) / computer components to it. Mere instructions to perform a judicial exception by applying generic computer components to it cannot provide an inventive concept. This Application's lack of providing significantly more than the judicial exception is also referred to as its claims lacking an “inventive concept. See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Additionally, the above noted non-computer related elements do not change the outcome of the analysis, as they all depend from said independents and they simply further limit ways which the abstract idea may be performed. Examiner notes as above that [49] of the specification, i.e., a photograph / visual representation of an item, ought to be further investigated by Applicant, together with any disclosed details pertaining to the same,  in terms of 35 USC 101.   (Step 2B: NO. The claims do not provide significantly more than the judicial exception). 
Therefore, claims 1 - 27 are not patent-eligible pursuant to 35 USC 101.  


Claim Rejections – 35 USC 103


In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating



Claims  1 - 20 rejected pursuant to 35 USC 103 as being unpatentable over  Batlle (US20170116655A1)    in view of   Racco (US20110161182A1).

Regarding claims 1, 8, and 15:
Battle teaches:
a method for managing an electronic payment function by an electronic device, the method comprising: determining, using one or more connected databases comprising one or more items for purchase, that conditions of a user specification are met, ("The additional information may be received, pulled, scraped, or otherwise determined from one or more other resources, including a database of the service provider and/or other online or network accessible resources (e.g., other devices, services, sensors, etc.).", [017]) and ("Thus, when the criterion is met, the user may be alerted, such as through SMS text or email to a user's mobile device or smart phone, so that the user may choose to purchase the item if the user would like to purchase at $300.", [014])
facilitating an agreement between the user and a merchant; ("Additionally, the user may set criteria required to be met for an automatic purchase of the item of interest by the service provider on behalf of the user.", [ABSTRACT]) and ("The sales data may be retrieved from one or more merchants, which may be specified by the user. ", [017]) and ("In other embodiments, the user may enter in an online location of the item, such as a webpage of an offer for sale of the item, a location merchant marketplace offering the item for sale, or identification of an application or other online portal offering the item for sale. ... The user may also set a plurality of merchants offering the item of interest for sale." [026]) , any offer and sale of an item, or any "purchase" of an item, between merchant and user, constitutes an agreement, and the same is facilitated as above; 
sending an email request for approval by the user, in real-time, of a target item based on the target item exceeding a predefined monetary threshold; ("..., the user may further specify a target price and/or an maximum price, so that if the current price of the item does not fall to the target price by the established final purchase date, the service provider may still process a purchase of the item for the current price, as long as the current price does not exceed the maximum price specified by the user.", [011]) and ("The information may be based updated periodically or continuously, such as in real time and information for the item(s) for sale changes.", [039]) and ("For example, the user may set a higher price for the same plane tickets to a vacation destination with a more favorable airline than another airline (e.g., if the user has airline miles to reduce the cost of the ticket, pay for the ticket, or receive a free upgrade in flight class). In other embodiments, the user may establish multiple similar items with different sets of criteria that are required to be met for purchase of the item.", [012],) and, as to the email notice sent by the vendor, ... (Thus, the set of criteria may be scaling, such as a $200 price before April 1, while a $300 price before May 1. Additionally, the user may establish the set of criteria as allowing an immediate purchase and may be mandatory for purchase of the item. However, other criterion of the set of criteria may instead alert the user about current sales and/or additional information for the item.
and initiating the electronic payment function by an electronic device based on determining that conditions of the user specification are met, and the real-time user approval of the target item is received, ("If the service provider determines one or more of the triggers to cause a purchase of an item of interest are met based on the determined sales data and/or additional information, the service provider may cause an automatic purchase of the item of interest. The purchase may be done without consent of the user based on the user's previous consent provided with the preauthorization data. However, in other embodiments, the user may be alerted of the purchase and approval may be requested. The service provider may provide a payment to a merchant offering the item of interest for sale for purchase information matching the one or more triggers determined by the service provider using the set of criteria.", [018]), that the system may transmit any data in real time was already addressed in the prior limitation;
whereby the initiated electronic payment function triggers an electronic purchase of the target item.  ("If the service provider determines one or more of the triggers to cause a purchase of an item of interest are met based on the determined sales data and/or additional information, the service provider may cause an automatic purchase of the item of interest. The purchase may be done without consent of the user based on the user's previous consent provided with the preauthorization data. However, in other embodiments, the user may be alerted of the purchase and approval may be requested. The service provider may provide a payment to a merchant offering the item of interest for sale 
Batlle does not expressly disclose, but Racco teaches: 
wherein the conditions of the user specification are determined, in part, based on a photograph provided by a user; Examiner here utilizes Broadest Reasonable Interpretation and interprets the claim term "photograph" to include any two dimensional depiction of a thing which could include, for example, a SKU or an actual photograph, that said, examiner here uses an actual photograph  ("The user is provided, in the second pane, an upload tool for uploading one or more photos of the item to assist in describing the item during the listing process. Upon entering one or more characters in a field in the first pane for identifying the item, the system searches a database of items being either parts or components and displays possible choices for said item", [ABSTRACT])  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Batlle to incorporate the teachings of Racco because the Batlle system would increase it searching efficiency allowing the computer system to utilize a photograph of the item searched for as done in Racco (“Allowing the seller 14 to upload their photos at any time in the selling process adds to the uniqueness of the selling tool. It has been found that by having a photo available to the user for referencing during the selling process makes it easier for the user to describe what it is they are selling. In this way, the seller 14 can upload the photos of the item before beginning to create the listing. This also allows the user to continually refer back to the photos as they are attempting to describe it for the listing.",  Racco
Regarding claims 2, 9, and 16:
The combination of Batlle and Racco disclose the limitations of claims 1, 8, and 15, respectively:
Batlle further teaches:
wherein initiating the electronic payment function comprises: receiving a connected payment method; and initiating the electronic payment function using the connected payment method. ("If the service provider determines one or more of the triggers to cause a purchase of an item of interest are met based on the determined sales data and/or additional information, the service provider may cause an automatic purchase of the item of interest.     .  .  .   In various embodiments, the payment may be provided using a payment account of the user, or other accessible payment instrument, including credit/debit cards, bank accounts, etc.", [018])     
Regarding claims 3, 10, and 17:
The combination of Batlle and Racco disclose the limitations of claims 1, 8, and 15, respectively:
Batlle further teaches:
facilitating the agreement between the user and the merchant further comprises: determining that a price condition of the target item is within a defined percentage of the merchant's listed price for the target item
and coordinating, via email, with the merchant and the user.  ("Thus, when the criterion is met, the user may be alerted, such as through SMS text or email to a user's mobile device or smart phone, so that the user may choose to purchase the item", [014]) and ("Other applications 114 may also include email, texting, voice and IM applications that allow a user to send and receive emails, calls, texts, and other notifications through network 170.", [033]) and 
Regarding claims 4, 11, and 18:
The combination of Batlle and Racco disclose the limitations of claims 1, 8, and 15, respectively:
Racco further teaches:
wherein the user specification comprises; a stock keeping unit (SKU) data structure; and ("The seller 14 can also enter SKU or inventory numbers in the inventory fields 258 to keep track of vehicles and/or items being sold, in particular when sold by a business. When a part is requested, the SKU number can be included on the request faith so that the seller 14 can quickly identify which vehicle the request is for.", [0195])
a programming instruction to initiate the electronic payment function automatically and to complete the electronic payment function with a preferred merchant. ("The user can then select the method of payment they accept from buyers from the payment method click boxes 202 a
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Batlle to incorporate the teachings of Racco because the Batlle system would increase it searching efficiency allowing the computer system to utilize a photograph of the item searched for as done in Racco (“Allowing the seller 14 to upload their photos at any time in the selling process adds to the uniqueness of the selling tool. It has been found that by having a photo available to the user for referencing during the selling process makes it easier for the user to describe what it is they are selling. In this way, the seller 14 can upload the photos of the item before beginning to create the listing. This also allows the user to continually refer back to the photos as they are attempting to describe it for the listing.",  Racco at [0146]).
Regarding claims 5, 12, and 19:
The combination of Batlle and Racco disclose the limitations of claims 3, 10, and 17, respectively:
Racco further teaches:
further comprising: determining a prioritization schedule of one or more SKU features; and ("The seller 14 can also enter SKU or inventory numbers in the inventory fields 258 to keep track of vehicles and/or items being sold, in particular when sold by a business. When a part is requested, the SKU number can be included on the request faith so that the seller 14 can quickly identify which vehicle the request is for.", [0195]); 
updating the prioritization schedule based on a user action, wherein initiating the electronic payment function is performed in accordance with the updated prioritization schedule. ("and an account manager 32, which is any updating the databases", [0105]) and ("The system administrator 34 can monitor what sellers 14 are listing and what buyers 12 are searching for and, if these items are not found within the main category database 44, the administrator 34 can add them to keep the main category database updated and constantly evolving.", [0118])  and ("selling preferences setup page shown in FIGS. 11A and/or 11B to allow the user to modify and/or update their default preferences.", [0135]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Batlle to incorporate the teachings of Racco because the Batlle system would increase it searching efficiency allowing the computer system to update itself regarding search item criteria as needed. ("Find an easier way to keep the categories and sub-categories 60 a  updated  when new vehicles and parts are built from vehicles from around the world", [0110] of Rocco). Moreover, Batlle's efficiency could also benefit from the SKU search angle of Rocco ("When a part is requested, the SKU number can be included on the request faith so that the seller 14 can quickly identify which vehicle the request is for.", [0195 of Rocco).  

Regarding claims 6 and 13:
The combination of Batlle and Racco disclose the limitations of claims 1 and 8, respectively:
Racco 
notifying a user via email of a successful purchase.  ("when the item 22 is sold, the bin location can be added to the email sent to the seller 14 so they can quickly find it at their physical location for shipping to the buyer 12", [0275]) and ("Clicking that link would allow the seller to enter details about a shipping price, review the item price and send it to a buyer's 12 email. When the buyer 12 receives this email, they are able to purchase the item from the quote message through the system 10. In this way, seller's 14 can send buyer's 12 quotations directly attached to their listings on the system 10 without waiting for buyer's 12 to contact them. This is very convenient when seller's 14 receive phone calls or email messages from outside the system 10 for items the seller 14 is selling on the system 10", [0402]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Batlle to incorporate the teachings of Racco because the Batlle system would increase it searching efficiency allowing the computer system to update a user as to a confirmed sale or other as done in Rocco ("This system 10 can then access this information and add the private notes to the email sent to the seller 14 notifying them that an item 22 from their bin has been sold. In this way, the seller 14 can remind themselves of specific information that they do not necessarily want the buyer 12 to see.", Rocco at [0275]).
     Regarding claims 7, 14, and 20:
The combination of Batlle and Racco disclose the limitations of claims 1, 8, and 15, respectively:
Batlle 
determining that a user price is within a predefined threshold of a merchant price; ("For example, in addition to a purchase price and/or a purchase date of the item, the set of criteria may also correspond to one or more of an amount or percentage of a price change for the item, ... The user may establish the set of criteria to be different with each merchant and/or for various types of merchants offering the item for sale. For example, the user may set a higher price for the same plane tickets to a vacation destination with a more favorable airline than another airline (e.g., if the user has airline miles to reduce the cost of the ticket, pay for the ticket, or receive a free upgrade in flight class). In other embodiments, the user may establish multiple similar items with different sets of criteria that are required to be met for purchase of the item. However, the user may require only one of the items to be purchased when their criterion meets the current sales (e.g., price, discount, etc.) and/or additional information (e.g., date, time, searches, etc.) meets the criteria. ", [012]);
providing the user price to the merchant; and ("For example, in addition to a purchase price and/or a purchase date of the item, the set of criteria may also correspond to one or more of an amount or percentage of a price change for the item, ... The user may establish the set of criteria to be different with each merchant and/or for various types of merchants offering the item for sale. For example, the user may set a higher price for the same plane tickets to a vacation destination with a more favorable airline than another airline (e.g., if the user has airline miles to reduce the cost of the ticket, pay for the ticket, or receive a free upgrade in flight class). In other embodiments, the user may establish multiple similar items with 
facilitating a purchase based on the user price and the predefined threshold.     ("For example, in addition to a purchase price and/or a purchase date of the item, the set of criteria may also correspond to one or more of an amount or percentage of a price change for the item, ... The user may establish the set of criteria to be different with each merchant and/or for various types of merchants offering the item for sale. For example, the user may set a higher price for the same plane tickets to a vacation destination with a more favorable airline than another airline (e.g., if the user has airline miles to reduce the cost of the ticket, pay for the ticket, or receive a free upgrade in flight class). In other embodiments, the user may establish multiple similar items with different sets of criteria that are required to be met for purchase of the item. However, the user may require only one of the items to be purchased when their criterion meets the current sales (e.g., price, discount, etc.) and/or additional information (e.g., date, time, searches, etc.) meets the criteria. ", [012]); 





Conclusion


The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 Nolan (US20190034917A1) - Methods and systems are provided for tracking an electronic wallet (e-wallet) using radio frequency identification (RFID). An example apparatus includes a CPU package hosting an RFID device and a trusted platform module (TPM). The RFID device is configured to provide RFID values to an RFID reader from a device hosting an e-wallet share, wherein the RFID device comprises a flash memory to store an attestation key. The trusted platform module (TPM) is configured to provide the attestation key for signing the RFID values, e-wallet transactions, or location communications, or any combinations thereof, and create a trusted execute environment (TEE) for operation of a wallet app.
Dua 
Dusan (US20170230754A1) - An electronic device that can be worn by a user can include a processing unit and one or more sensors operatively connected to the processing unit. The processing unit can be adapted to determine an installation position of the electronic device based on one or more signals received from at least one sensor.
Sandelov (US20180005227A1) - One variation of a method for controlling a dynamic transaction card includes: at a first time, accessing a first cryptogram; at a second time, establishing a wireless connection with a mobile computing device; in response to establishing the wireless connection with the mobile computing device, accessing a first token associated with the first cryptogram from the mobile computing device via the wireless connection; generating a first magnetic stripe sequence command representing the first cryptogram and the first token; and in response to detecting a magnetic stripe card reader proximal a magnetic stripe emulator integrated into the dynamic transaction card at a third time succeeding the second time, driving the magnetic stripe emulator according to the first magnetic stripe sequence command.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850.  The examiner can normally be reached, M - F, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Bennett Sigmond can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have  any questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW COBB/            Examiner, Art Unit 3698

/Mike Anderson/Primary Patent Examiner, Art Unit 3694